Citation Nr: 0305177	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  95-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for scoliosis.



REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from March 1971 to October 
1972.

An October 1990 RO rating decision denied a claim for service 
connection for scoliosis.  By a February 1992 decision, the 
Board of Veterans' Appeals (Board) denied the claim.  That 
decision was appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In December 1993, the Court found 
that the claim was not well grounded, and on this basis 
vacated the Board's decision and remanded the case with 
directions to vacate the RO decision.

A December 1994 RO decision again denied service connection 
for scoliosis.  By an April 1999 decision, the Board denied 
the claim, finding that the claim was not well grounded.  The 
veteran again appealed to the Court.  In a May 2000 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) agreed that the claim was well grounded and must 
be adjudicated on the merits, and thus the parties requested 
the Court to vacate and remand the Board decision.  By a May 
2000 order, the Court granted the joint motion.  The case was 
thereafter returned to the Board, and in October 2002 the 
Board remanded the case to the RO for additional development 
of the evidence.  


FINDINGS OF FACT

The veteran had scoliosis of the spine prior to service, and 
such scoliosis was worsened by service.


CONCLUSION OF LAW

Scoliosis was aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from March 1971 
to October 1972.  Service medical records are negative for 
any complaints or findings of a back problem or back injury.  
The reports of both his entrance and separation examinations 
show the spine was clinically evaluated as normal.  A report 
of medical history prepared by the veteran in conjunction 
with his separation examination shows that he checked a space 
to indicate he denied a history of recurrent back pain.  (It 
appears that he initially responded "yes" to the question of 
whether he had recurrent back pain, but that check mark was 
scratched out and he entered a check mark for "no.")  

In November 1972, the veteran claimed service connection for 
residuals of a left hand injury.  (Such claim was later 
granted.)

A VA general medical examination in December 1972 noted 
residuals of a left hand injury.  At this examination, there 
were no complaints or clinical findings of a back disorder.  
The examination included a routine chest X-ray.  The report 
of this chest X-ray notes an incidental finding of right 
concavity scoliosis of the spine limited to the mid-thoracic 
vertebra area; the X-ray report concluded that the study was 
essentially negative. 

An X-ray dated in July 1987 showed marked rotary 
thoracolumbar levoscoliosis.  An X-ray dated in August 1987 
showed a moderate degree of scoliosis with the convexity 
directed to the left.  These X-rays were apparently taken in 
connection with an employment physical.

The veteran's initial claim for service connection for 
scoliosis was filed in October 1990.  He pointed out that 
scoliosis was noted on the VA examination shortly after 
service.

A July 1993 statement by Dr. C. Rogozinski states that within 
a reasonable degree of probability, the veteran's idiopathic 
scoliosis antedated his military service and was therefore 
present while he was in the service.  

An August 1993 statement from Dr. G. El-Bahri, a private 
orthopedic surgeon, states that the type of scoliosis which 
the veteran demonstrates was present during military service, 
and more than likely was aggravated by military service.  

On VA examination in October 1996 the veteran reported that 
since he was 20 years old he had noted recurrent episodes of 
low back pain, but nothing serious.  He reported he was never 
aware that he had scoliosis while he was in service, and 
there was no history of strain, injury, or accident to his 
spine while he was in service.  The diagnosis was scoliosis 
of the thoracolumbar spine.  The VA examiner noted that Dr. 
El-Bahri's opinion was inconsistent with the history in that 
the veteran never suffered any injury and never had any 
symptoms while in service.  The VA examiner also noted that 
with regard to Dr. Rogozinski's opinion, since the veteran 
was never treated for back pain while in service, it was 
highly unlikely and improbable that service aggravated his 
pre-existing idiopathic scoliosis.  

In a December 1996 statement, the veteran said he had a back 
injury at Fort Benning, Georgia and that since then he had 
been having trouble with his back.  He claimed he had 
treatment for his back while on active duty, even if related 
medical records could not be found.

Received in December 1996 from the veteran were statements 
dated in April 1993 from his mother and his brother, in which 
they reported that they remembered receiving letters from the 
veteran describing an accident in service in which he hurt 
his back.  They both remembered that they received his letter 
in August 1971, as this was the same month their family dog 
died.  They said that when the veteran came home he 
complained of back pain.

Received from the veteran in August 2000 was a document 
titled Interrogatories to Medical Professional and completed 
by Dr. Arastoo Nabizadeh.  Dr. Nabizadeh noted he reviewed 
the veteran's service medical records and post-service 
medical records, and he indicated that the veteran's 
diagnosis was severe cervical, thoracic, and lumbar 
spondylosis with cervical myeloradiculopathy and cauda equina 
syndrome.  Dr. Nabizadeh checked off "more likely as not" in 
response to the question of whether in his medical opinion 
the veteran's current condition was linked to an incident or 
injury suffered in service and/or any other incidents shown 
in his service records.  Dr. Nabizadeh also wrote that most 
likely the veteran's current condition is linked to an 
accident in service.  

In October 2000, the Board remanded this claim for 
development of additional evidence, including a VA 
examination to determine whether scoliosis was incurred in or 
aggravated by service.

In response to the RO's request, Dr. Nabizadeh provided 
treatment records dated from 1999 to 2002 for the veteran.  
In December 1999 the veteran was seen by Dr. Nabizadeh after 
he was involved in a motor vehicle accident in which the 
driver's side of his car was rear-ended.  The veteran 
complained of numerous problems resulting from the accident, 
including low back pain.  On examination it was noted he had 
mild scoliosis was deviation towards the left.  The 
impressions included frequent headaches and cervical and low 
back pain after a motor vehicle accident.  An MRI dated in 
February 2000 showed significant focal scoliosis of the 
thoracic spine at the T7-8 level.  An MRI dated in March 2000 
showed significant scoliosis with the peak towards the left 
side at the L2-3 level.  In September 2000 it was noted that 
the veteran had a severe case of post-traumatic scoliosis.  
In February 2001, Dr. Nabizadeh noted that although it was 
not clear how much of the veteran's current pain and 
disabilities were directly related to the accident, it was 
apparent that a rear-end accident had much more significant 
damaging affect on those who have significant degenerative 
spondylosis and scoliosis.  Dr. Nabizadeh also noted that the 
veteran's current disability and pain should be considered 
directly related to the rear-end accident in question and not 
be blamed on the pre-existing problem, although the pre-
existing problem significantly increased the injurious nature 
of the accident.

A VA treatment record dated in January 2001 showed that the 
veteran reported he had chronic low back pain since a 
traumatic injury from a parachute jumping exercise 30 years 
prior.  

On VA examination in November 2002, the examiner reviewed the 
claims folder.  The veteran reported that in service he was 
in airborne training and was repelling down a tower when he 
slipped out of a harness and fell approximately 30 feet and 
injured his low back.  The VA examiner noted that this 
appeared to contradict a prior VA examination in 1996, when 
the veteran denied in-service injury or pain. When questioned 
about this contradiction, the veteran said the prior 
examination was very short and he had not been asked about 
back pain in service.  The veteran said that after the 
service episode in which he injured his back, he went to the 
dispensary but was unsure why no report was made of this.  He 
said that due to the back problem he had to leave airborne 
training and was assigned different duties.  On current 
examination, physical inspection of the back showed no gross 
scoliotic deformity.  The examiner noted, however, that prior 
X-rays had shown degenerative joint disease and scoliosis of 
the lumbar spine.  The examiner said he believed the 
veteran's current back condition was mostly secondary to 
degenerative joint disease which had occurred over a long 
period of time, exacerbated by a scoliotic spine.  The doctor 
said the described service injury of falling from a tower 
could exacerbate a normal person's spine and could aggravate 
a scoliotic spine as well.  The doctor indicated that since 
the reported service injury sounded rather minor, if there is 
any aggravation due to such injury, it is minor in the 
overall disability picture.  The VA examiner opined that the 
etiology of the veteran's chronic low back pain was 
degenerative joint disease of the lumbar spine, exacerbated 
by an idiopathic congenital scoliotic condition of the lumbar 
spine.  The VA examiner again noted he believed that an 
injury in service, of the magnitude described by the veteran, 
could aggravate this condition; however, given the fact that 
the veteran had been able to resume normal duties and did not 
require any formal medical care, the injury was minor.  

Analysis

When the claim for service connection for scoliosis was 
previously before the Board and the Court, the law contained 
a requirement that a claim must be "well grounded."  
However, that legal concept was eliminated by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA, and related 
VA regulation, also include notice and duty to assist 
requirements as to VA claims.  See 38 U.S.C.A. §§ 5103, 
5103(b); 38 C.F.R. § 3.159.  In the lengthy history of the 
current case, the veteran has received full notice of the 
evidence necessary to substantiate his claim.  Identified 
medical records have been obtained to the extent possible, 
and VA examinations and opinions have been provided.  There 
has been compliance with the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Scoliosis is an abnormal lateral deviation/curvature in the 
normally straight vertical line of the spine.  Scoliosis may 
be due to any number of causes.  See Dorlands Illustrated 
Medical Dictionary at 1181 (26th ed. 1981).

The veteran contends that he injured his back in service 
during a parachute training exercise involving a fall from a 
tower, and he maintains that this caused or aggravated 
scoliosis of the spine.  Service medical records do not 
mention this or other back injuries, and do not describe 
scoliosis or other back problems.  The account of back 
problems in service comes from statements, made many years 
after service, by the veteran and relatives.  Post-service 
medical records include a report of a routine chest X-ray 
(done a couple of months after service as part of a VA 
examination on an unrelated claim).  This X-ray incidentally 
noted some scoliosis of the spine, although at the time of 
this examination there were no complaints or findings of a 
back disorder.  Later medical records again note scoliosis by 
X-ray.  Medical records many years after service also note 
post-service injury of the back and the presence of 
degenerative changes of the spine, but such are not the 
subject of the present claim.  At the latest VA examination, 
scoliosis was not evident on physical inspection, although 
the doctor noted that prior X-rays showed the problem.

Most of the statements from private and VA doctors directly 
or indirectly indicate that the veteran has the type of 
scoliosis which existed all or most of his life, and thus the 
condition preexisted service.  The condition was not 
specifically noted on the service entrance examination, but 
such is not unusual, given that a minor scoliosis might well 
go undetected (as it has on some post-service examinations).  
The Board finds that clear and unmistakable evidence rebuts 
the presumption of soundness on entrance into service, and 
that scoliosis preexisted service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  There is no contemporaneous service 
documentation of a back injury, but the Board has noted the 
post-service lay statements by the veteran and his relatives 
as to a service injury, including the veteran's account which 
he gave at the latest VA examination.  Considering the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds there was at least some injury to the back in service.  
Some of the private and VA medical statements, including the 
latest VA examination, are to the effect that a service 
injury could have or actually did result in some worsening of 
the preservice scoliosis.  Again applying the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds there was 
lasting worsening of scoliosis due to a service injury, and 
thus aggravation of the preservice condition is shown.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In sum, the Board finds that service connection for 
scoliosis, based on service aggravation, is warranted.






ORDER

Service connection for scoliosis is granted.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

